Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
Applicant proposed an amendment to claim 1 specifying that “the man-made crystal-clear lagoon [is] arranged and configured to contain water”. The prior art of URBNSurf and Rentafloat are both drawn to artificial bodies of water that could reasonably be considered teachings of a “man-made crystal-clear lagoon arranged and configured to contain water”.
Regarding applicant’s argument that the prior art rejections in the office action of 10/25/2021 include errors because they do not correspond to the actual claim language recited in Applicant’s claim 1, there is no statute or rule stating that the language of the office action must exactly correspond to the actual claim language, as long as the limitations of the claims are considered in rejecting the claims. When URBNSurf is modified in view of Rentafloat, the edge of the lagoon partially surrounds the stage.
With regards to a teaching of a stage, the examiner relied upon the secondary teaching of Rentafloat in disclosing the stage. The examiner does not purport that URBNSurf discloses a stage and actually concedes on Page 5 of the Final Rejection that “URBNSurface [sic] does not expressly provide for a performance stage…”. Applicant’s argument is not germane to the rejection.
With regards to sand, URBNSurf discloses wherein the surface can be concrete, sand or any other material and explicitly discloses a proprietary surface material on their website. Regardless, the secondary reference of Huntington Beach Surf Comp discloses sand and substituting sand yields no extraordinary or unexpected results.
With regards to “performance surface”, it is reasserted that surfers perform upon a performance surface. Water provides for a surface. Further and as stated in the Final Rejection, it would be reasonable to provide a temporary stage as suggested by Rentafloat in the lagoon of URBNSurf in order to provide for a concert or other performance. 
Applicant’s broad assertion for the record that there are an additional number of inaccuracies lacks specificity and as such cannot be addressed. But for the record, the examiner disagrees.
Regarding applicant’s argument that URBNSurf is exclusively and only for surfing, that is inaccurate. URBNSurf provides a beach area with a café area, a lounging area and other shops. These areas and additional pool side locations provide areas for an audience to watch. Nothing about URBNSurf outside of the name “URBNSurf” suggests it is limited to only be used for surfing. A person of ordinary skill looking to hold, for example, a concert or other performance event that is not surfing, would look to Rentafloat to provide for a stage that can be readily deployed in the waters of URBNSurf while relying upon the same infrastructure already in place along the beach of URBNSurf. URBNSurf does not state that the water can ONLY be used for surfing and nothing about the water would make it suitable exclusively for surfing. When a surfer falls off a board, they are no longer surfing but swimming. When the waves turn off, there is no longer surfing.
The principle of operation of the primary reference of URBNSurf is not rendered inoperable for its intended purpose by providing a stage. URBNSurf discloses a pool. The pool can be used for a number of activities including surfing. Using it for additional activities does not render it inoperable. A concert can be performed at night or when it is too cold for surfing and then it can be used again afterward for surfing. Just as when a stage as taught by Rentafloat is deployed in an Olympic pool, swimming races are paused until the stage is removed. This does not render the pool inoperable for its intended purpose.
Applicant’s argument that URBNSurf does not disclose a second spectator site is moot, as the examiner relies upon the secondary teaching of Huntington Beach Surf Comp to show that it is obvious to provide bleachers and additional spectator sites as desired.
Applicant’s argument that a surf pool creates hazardous conditions for a concert, a person of ordinary skill recognizes that the waves are controllable – including being switched on and off. Rentafloat clearly discloses a stage that can hold a display means as claimed. Applicant’s argument that a surf pool creates hazardous conditions for a concert stage holds no water.

AFCP Interview
The examiner attempted to reach Applicant’s representative Brian Batzli on 2/4/2022 to conduct an interview but was unsuccessful.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633